Exhibit 10.1

LOGO [g91716ex10_1covimg.jpg]

GLOBAL INSIDE SALES PROGRAM (GIS)

STATEMENT OF WORK

VERSION: FINAL

DATE: March 31st, 2009

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

This Statement of Work (“SOW”) defines the scope of services to be performed by
Rainmaker Systems, Inc. (“Rainmaker”) and along with the Master Purchase
Agreement of February 14, 2006 reference number 3451-0207, and all applicable
Ancillary Documents (the “MPA”) constitutes the entire agreement between Sun
Microsystems, Inc. (hereinafter “Sun”) and Rainmaker with respect to this
engagement supporting Inside Sales Services. The effective date of this SOW
shall begin on 12:01AM PST, April 1, 2009. (“Effective Date”)

The SOW supersedes all other oral and written representations, understandings,
or agreements relating to the scope of this engagement, except for the MPA and
the Application Services Agreement (“ASA”), and may not be amended except by the
written mutual agreement of Sun and Rainmaker. In the event of any inconsistency
between this SOW and the Master Purchase Agreement, the order of precedence
shall be as provided in Section 1.3 of the MPA, except where explicitly noted
otherwise herein. Notwithstanding the foregoing, the ASA shall solely govern all
terms of Sun’s rights and use of Rainmaker applications (e.g. ViewCentral,
LeadWorks and LeadWorks automation and Rainmaker Connect). Unless otherwise
defined herein, all capitalized terms used in this SOW shall have the same
meanings as the MPA, or where applicable, the ASA.

WHEREAS, Rainmaker and Sun entered into prior agreements, specifically, for
Inside Sales Services effective in April 1 and May 1, 2009 and for Applications
Services effective in April 1 and May 1, 2009, which are similar services to
this SOW; and

WHEREAS, the parties desire to terminate the aforementioned prior agreements
(i.e. SOWs 3, 4, 5 and 6) effective April 1, 2009 and replace those prior
agreements with this SOW.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Rainmaker and Sun agree as follows:

 

1 Definitions

In addition to the definitions contained in the MPA, the following additional
definitions shall govern this SOW:

3S – Sun’s Line of Business’ (LOB) including Systems, Software and Services

Accepted Lead – A BANT Lead generated from Sun funded Telemarketing projects

Active Languages – languages currently in use in the provision of Services

Appointments – A BANT Lead that has a specified date and time for follow-up by
either an Field Sales Rep, Inside Sales Representative or Sun Partner

Augmenting data – Data that has been modified with additional entries or tags
from its original form.

BANT Lead – Contacts in LeadWorks™ that have been identified by Inside Sales
Representatives to have the budget, authority, need and timeframe to purchase
Sun products or services within 12 months.

Business Hours – Call Center Service Hours for each of the geographic areas
being served by that center

Call – Any attempted dial whether connected or not which may result in dialog or
disposition.

Call Back – Case handled by means of a returned telephone call to the contact of
record.

Call Center – A Rainmaker owned and managed facility that performs Inside Sales
Services within this SOW.

Campaign – A new area of business or activity for Inside Sales Representatives
which requires leads, pipeline and revenue to be uniquely reported.

Change Order – A writing signed by both Sun and Rainmaker for adding optional or
other services, or otherwise modifying existing services, under this SOW.

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Closed Loop – Tracking every contact through its final disposition.

Closed Opportunity – An BANT lead that has reached a SS6 stage in ****

Coverage Geography – Geographical coverage currently supported in a Rainmaker
call center

Customer – Existing Sun Customer that currently utilizes one or more of Sun's
3S'.

Dedicated To Sun – Time Sun is paying Rainmaker to have a dedicated resource
performing their assigned tasks during their assigned hours.

Dialog – Any discrete inbound or outbound conversation, either via e-mail or
telephone call associated with a contact profiling, lead generation, appointment
setting or sales.

Escalation – The act of notifying Sun that Rainmaker has been unable to resolve
the applicable inquiry within the allotted time. Inquiries are "Escalated" when
there is a requirement for Sun personnel to be involved in issue resolution.

Field Sales Representative – Sun's field sales representative aligned to an
Inside Sales Representative.

GEM – Sun's geographic business entities.

Global Inside Sales Systems – Includes LeadWorks, LeadWorks Marketing
Automation, Rainmaker Connect and ViewCentral Applications

GSS – Global Sales and Services.

GSSM – Global Sales and Services Marketing

Inside Sales Representatives (ISR) – Phone-based sales representative that will
manage the sales lifecycle of a contact from initial contact through to purchase
in accordance with the terms of this SOW that may include Rainmaker, Sun or 3rd
Party employees.

LeadWorks™ – Rainmaker’s proprietary customer management system that serves as
Sun’s central repository of information related to Inside Sales Representative
activities

LOB – Sun’s Line of Business including Systems, Software, Services

Microsite – A web site hosted by Rainmaker and integrated with LeadWorks™ to
support the relationship and nurturing of a Sun business opportunity.

Named Accounts – An account which has been assigned a Sun Field Sales Rep.

New Customer – A customer that has not purchased a product from Sun within 2
years of last purchase, or as agreed from time to time between Sun and
Rainmaker.

Partners – Sun Resellers, Distributors and System Integrators

Priority P1/P2/P3 – The call priority which reflects the impact of a reported
issue on Sun's business, and determines the response targets for the request.
Sun specifies the Priority of the request, P1 being high priority and P3 being
low priority.

Program Languages – Languages currently supported in a Rainmaker Call Center
based on a Sun request

QBR – Quarterly business review.

Rainmaker Distributed Lead (RDL) – Lead Information template distributed from
LeadWorks™ to various sales channels.

Region – North America, Europe, APAC and Emerging Markets.

Rejected Lead – Failure to meet BANT criteria.

Resellers – a company or individual that purchases goods or services with the
intention of selling them rather than consuming or using them.

Scorecards – Standardized evaluation guide managed by Rainmaker's training
Personnel.

Services – All services including Inside Sales or Professional services to be
delivered by Rainmaker directly or indirectly through subcontractors under this
SOW. This does not include Rainmaker software licenses or products such as
LeadWorks, Rainmaker Connect or ViewCentral.

Siebel – Sun GSS’ System of Record.

SLA – Service Level Agreement.

SunScreen – Internal Sun personal security check for contracted
workers/employees.

Sun Materials – Specified documents produced by Sun provided to Rainmaker.

Supported Geography – Geographical coverage that can be supported from a
Rainmaker Call Center

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Supported Languages – Languages that can be supported from a Rainmaker Call
Center

SWAN – Sun Wide Area Network.

Tele Profiling – Process of obtaining high quality, accurate contact
information.

Top Accounts – Top 42 Commercial, Network Equipment Providers, Government,
Education, Healthcare, and US Federal.

Territory – a Sun sales area that can be defined by a zip or telephone area code
that are represented by both Field Sales and Reseller sales teams.

ViewCentral – Rainmaker's hosted Inside Sales training and certification
application

 

2 Term and Termination

The term of this SOW shall commence upon the SOW effective date and shall
continue through 11:59PM PST, February 28, 2011 unless sooner terminated as
provided herein. The term shall automatically renew after the initial term, for
successive twelve (12) month terms, unless Sun provides Rainmaker at least
ninety (90) days prior written notice or, after the first renewal period,
Rainmaker provides Sun with at least one hundred eighty (180) days prior written
notice of an intention not to renew this SOW under its then existing terms and
conditions. The terms and conditions of the Master Purchase Agreement shall
survive and apply to this SOW until this SOW terminates. The terms and
conditions of the ASA shall survive and apply to Rainmaker applications in
accordance with the ASA.

Termination for Convenience

To the extent the termination provisions herein are inconsistent with those in
the MPA, the termination terms herein shall govern this SOW. Otherwise, the
termination provisions in the MPA, or ASA as applicable, shall apply.

After the initial twelve (12) months of the Term, Sun may terminate this SOW for
its convenience, by providing at least **** days prior written notice to
Rainmaker. In the event of such termination Sun, in addition to any charges due
in accordance with this SOW, shall pay to Rainmaker, on or before the
commencement of the Termination Assistance Services as described in
Section 5.7.3, an amount equal to the total amount invoiced, exclusive of
one-time and non-recurring charges, ****. Rainmaker may not terminate this
Statement of Work for convenience. The terms of this SOW shall be binding upon
the parties successors and assigns.

Termination for Cause

 

  1. Termination for Default

Either party may terminate this SOW if the other party has experienced a default
set forth below:

 

  1. Rainmaker Default. For the purposes of this SOW, a default shall have
occurred with respect to Rainmaker, if Rainmaker fails to perform or comply with
any material term or condition of this SOW or governing MPA.

 

  2. Sun Default. For the purposes of this SOW, a default shall have occurred
with respect to Sun if:

 

  •  

Sun shall fail to make a payment to Rainmaker under the SOW;

 

  •  

Sun fails to perform or comply with any material term or condition of this SOW
or governing MPA.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

For the purposes of this SOW, a material default shall have occurred with
respect to either party if such party ceases to do business as a going concern
(a corporate consolidation, merger, reorganization or acquisition through which
a party may be succeeded in its business by another entity shall not in and of
itself be deemed to be ceasing to do business); or becomes insolvent, makes a
general assignment for the benefit of creditors, files a voluntary petition of
bankruptcy, suffers or permits the appointment of a receiver for its business or
assets, becomes subject to any proceeding under U.S. bankruptcy law, or has
wound up or liquidated its business voluntarily or otherwise; or as otherwise
defined in Section 14 – Term and Termination in the MPA.

Default Notice. Upon the occurrence of a default as defined herein, the
non-defaulting party shall issue a written Notice of Default to the other party.
Except as otherwise provided herein, the non-defaulting party may terminate this
SOW thirty (30) days after issuance of the Notice of Default, unless the
defaulting party has cured such default within the thirty (30) day period or
such longer period as may be required to cure such default, provided that the
defaulting party has, within said thirty (30) period commenced and is diligently
pursuing an effective cure.

Avoiding Default. A termination for default will not be effective until the
Chief Executive Officers (or their designees) of Rainmaker and Sun have
attempted for thirty (30) days, in good faith, to resolve the issue/situation in
question to avoid default and either party has determined that continued
discussion will be unproductive.

 

  2.2.3 Termination for Cause

Termination for Cause. In the event that Performance under this SOW results in
Termination Triggers that are not resolved or cured in accordance with the
Avoiding Default procedure set forth above, , Sun, at its sole discretion, may
terminate this SOW upon **** prior written notice, and will not be obligated to
pay any fees under this SOW other than fees for Services delivered prior to the
notice and Deliverables received by Sun whether billed or unbilled and any
charges due in accordance with any Termination Assistance received. Upon
notification of termination, Rainmaker must begin to provide Termination
Assistance Services as provided for in this SOW under the then current or
otherwise agreed fee structure.

 

  2.2.3.1 Termination Events. The occurrence of any of the following events
(“Termination Triggers”) shall constitute grounds for Termination for Cause:

****

****

 

  2.2.3.2 Termination Event Exclusions. Termination Triggers, or portions
thereof, may be modified, exempted or excluded by any express provisions of this
SOW. Under no condition shall Performance in the first one hundred and twenty
(120) days of the Term of this SOW constitute grounds for Termination for Cause.

 

  2.2.3.3

Notice and Waiver. In the event that a Termination Trigger exists, Sun must
notify Rainmaker in

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

 

writing of its intent to terminate this Agreement within thirty (30) days of the
occurrence of such trigger. In the event that notice is not given, Sun's right
to terminate is waived. Waiver of or failure to exercise a right for termination
for one occurrence does not prevent, exclude or limit Sun from invoking this
right for future occurrences.

Services

General Scope and Description of Services

Under this SOW, Rainmaker will provide Sun with Services during Sun Business
Hours, excluding Sun Holidays and Sun Shut Down Periods, on a global basis.
Rainmaker will provide personnel with appropriate skill sets and experience to
comply with the terms and performance requirements of this SOW. Rainmaker will
act as a non-exclusive “Global Inside Sales vendor” to provide Inside Sales
services and other related support services, directly and indirectly through
third-party providers, as provided herein.

****

Services Delivery

Services will be delivered globally in the geographies and under the time tables
in this SOW or otherwise requested by Sun and consented to by Rainmaker in
writing, whose consent shall not be unreasonably withheld or delayed. ****

 

  3.1.1.1 Call Center Hours of Operation

Rainmaker managed Call Centers will be staffed and operated in a manner
necessary to provide Services during the Normal Business Hours for each of the
geographic areas being served by that center. Rainmaker application services
necessary for the provision of Services under this SOW will be provided in
accordance with the SLA Exhibit to the ASA to support the activities of the Call
Centers and remote users. Services will be provided in accordance with
Performance levels set forth in this SOW. Changes to Business Hours, countries,
geographies or languages supported will be managed under the Change Order
provisions of this SOW, but any changes to Rainmaker applications governed by
the ASA shall be documented in accordance with the ASA terms.

 

  3.1.1.2 Locations

 

  3.1.1.2.1 The parties agree that other than the requirement that Rainmaker
operate Call Centers (Service Locations) in locations that are commercially and
economically suitable to satisfy the provisions of this SOW, there is no
provision in this SOW that requires Services to be delivered from specific
location(s) other than the provisions specifically for Government Calls as
agreed in Section 16.11 of the MPA – Government Calls.

 

  3.1.1.2.2 Changes in Service Locations The parties agree to the following
terms with regard the changing of Service locations supported in this SOW.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

1.2 Changes in Active Service Locations

    ****

Supported Languages

Rainmaker will provide Services to Sun Customers, Sun employees and Sun Partners
using languages appropriate to the geography and individuals being served.
Rainmaker initially agrees to provide Services using regional centers designated
to support the countries and languages as outlined in the Table A below. The
process of adding or removing language is described in Section 3.11 – Changes in
Supported Languages. Sun is responsible for reviewing and approving language and
dialects for use in each geography where Services will be provided.

Table A: Supported Languages and Geographies

LOGO [g91716ex10_1pg6.jpg]

 

  3.11 Adding Supported Languages

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Sun may request that additional languages be added to the program via the Change
Order process. The addition of new languages to the program is subject to
(i) the commercial availability of the language skill at the location requested
(ii) and the agreement that Sun will pay any cost associated with developing or
adapting training materials in said language, and (iii) the provision by Sun of
adequate time to hire and/or train individuals in the new requested language.

 

  3.12 Removal or Relocation of a Program Language.

In the event that Rainmaker makes a request to Sun to remove or relocate a
Program Language that is not currently an Active Language, Sun may not object
unless the change materially impacts that value of this SOW or Sun's cost
relating to this SOW.

In the event that Rainmaker wishes to remove or relocate an Active Program
Language, the request must be handled through the change order process. Sun may
not object to the change if the language has become commercially unavailable.

 

  3.13 Changes in Supported Languages.

Rainmaker may request the removal or reassignment of any program language
related to a Call Center using the Change Order process. Rainmaker must have
approval from Sun to remove or reassign any program languages for Services
currently being delivered under the SOW. Sun agrees it will not unreasonably
withhold or delay such approval.

 

  3.14 Services Description by Role/Type

Inside Sales Roles and Responsibilities

The Inside Sales Representative (ISR) objective shall be to enable Sun's Field
Sales Reps to achieve an increased revenue target. Each ISR will be aligned
directly with one or more Field Sales Rep to drive such incremental revenue in
the accounts or territories assigned to that Field Sales Rep. Alignment will be
gauged on a territory by territory basis.

Sun's field sales representatives sell directly to Customers and work with
Resellers on opportunities. ISRs will take guidance from Sun Field Sales Reps on
working with Resellers and will pass leads to Resellers as directed by Sun
through the appropriate lead distribution system. ISRs must make commercially
reasonable efforts to develop and maintain good relationships with Resellers.

Tasks that may be performed include:

 

  •  

Management of inbound and outbound customer inquiries and requests

 

  •  

Providing answers to customer inquiries regarding Sun products and services

 

  •  

Follow up on leads

 

  •  

Identify new contacts and opportunities

 

  •  

Systematically drive marketing programs

 

  •  

Engage in self directed education on Sun products

 

  •  

Organize group briefings as required

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  •  

Develop and nurture relationships with current customer contacts

 

  •  

Discover and develop new contacts

 

  •  

Update LeadWorks and Siebel Systems on a regular basis

 

  •  

“Call This Contact Now” – priority handling based on customer behavior

 

  •  

Close deals where appropriate

 

  •  

Set appointments for Field Sales Reps – Sun and VARs

 

  •  

Manage opportunities they identify and track to close

 

  •  

Manage opportunities delegated to them and track to close

 

  •  

Manage self generated and delegated opportunities in Siebel

 

  •  

Develop relationships with partners appropriate to their allocated territory

 

  •  

Manage self generated and delegated opportunities in Siebel

 

  •  

Feedback to Field Sales Rep and/or other involved parties

 

  •  

Daily contact with their assigned Sun Rep to discuss new opportunities, new
leads, appointments set, situation tactics and generic market information

 

  •  

Scheduled weekly contact to report against targets, objectives, jointly update
Siebel and plan strategy for the coming week

 

  •  

On a quarterly basis, Sun Rep and the ISR will meet via phone or in-person to
review targets, review progress against plans and to revise the plans in the
light of current status

Field sales alignment responsibilities.

Rainmaker and Sun will make commercially reasonable efforts to build strong
working relationships in order to achieve their revenue objectives. In order to
establish the team from the outset it is expected that the both the Field Sales
Rep and the ISR will:

 

  •  

Meet in-person or by phone within two (2) weeks of introduction to discuss rules
of engagement, data availability, personal preferences, and outline territory
financial objectives

 

  •  

Within four (4) weeks the Field Sales Rep and Inside Sales Rep will have agreed
a joint plan for a ninety (90) day and twelve (12) month horizon. This plan
should include specific targets that the Inside Sales Rep will deliver to the
team objective and how this will be done.

 

  •  

Sun Field Sales Rep and ISR will setup weekly formal meetings to discuss quota
and target accounts focus for the week/month/quarter/year.

 

  •  

Daily interactions on call and opportunity status updates when necessary

 

  •  

Access to each other’s calendars for appointment setting

 

  •  

Invitation to team events in the LOB

 

  •  

Shared access to contacts relevant in the sales process including customers,
resellers, or Sun internal contacts

Inside Sales Managers

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Main areas of responsibility will include the organization, motivation and the
leadership of a group of Inside Sales Reps. Inside Sales Managers will be
responsible for the individual combined performance of the team and for ensuring
that everyone within the team reaches their targets. Inside Sales Managers will
be expected to deliver personal development, mentoring, sales skills and
guidance on best practice and personal productivity to continuously develop
individual Inside Sales Reps. They will also be responsible for the incentive
schemes and motivation of team members and offer various forms of support and
drive in order to reach and exceed any given sales targets.

 

  •  

Build relationships with Sun Field sales, Inside Sales and Field Sales Managers

 

  •  

Supervising, motivating and monitoring team performance

 

  •  

Allocating data sets to sales executives

 

  •  

Setting / implementing and monitoring targets

 

  •  

Liaising with other line managers

 

  •  

Reporting back to senior managers

 

  •  

Monitoring the quality and effectiveness of the Inside Sales Rep to Sun rep
relationship

 

  •  

Inspecting the satisfaction of both the Inside Sales Rep and Sun Rep

 

  •  

Ensuring that the opportunity presented is adequate to ensure targets are met

 

 

•

 

Liaising with 3rd parties (which may include some selling)

 

  •  

Maintaining detailed knowledge of the Sun’s products or services

 

  •  

Keeping abreast of competitor movements

Global Inside Sales Training and Quality Manager

To the extent services are required by Sun, a change order will be required.
Deploys training system to both Sun and Rainmaker. Responsible for working with
Inside Sales managers as an escalation point for training or quality issues on a
global basis for Sun or Rainmaker Inside Sales employees.

 

  •  

Course development for GTP-specific content for:

 

  •  

TSRs

 

  •  

Inside Sales Managers

 

  •  

Sun Sales Managers – Field and Inside Sales

 

  •  

Sun TSRs

 

  •  

Training delivery both live and through ViewCentral

 

  •  

Certification program

 

  •  

Assessment program

 

  •  

Corrective action program

 

  •  

Monitoring, Coaching & Feedback

 

  •  

Facilitation of Ongoing Inside Sales representatives Training

 

  •  

Facilitation of Call Recording

 

  •  

Reviewing Key Performance Indicators numbers

 

  •  

Ongoing Representative Performance Evaluation, with weekly usage of Rep Call
Evaluation Forms

 

  •  

Microsite Process Training

 

  •  

Administer weekly rep improvement plans

 

  •  

Weekly sales pipeline audit for completeness

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  •  

LeadWorks Closed Sale LIT verification and processing

 

  •  

Chat transcript review & auditing

 

  •  

Conduct and facilitate all Inside Sales Training (both replacement and new team
on boarding)

 

  •  

Liaison for Sun Quality Control and Skills Calibration

 

  •  

Work with Sun contacts to continue to evaluate and improve all training plans
across Inside Sales programs

ViewCentral: Learning Management Application Service

The terms of use of this application are governed by and set forth in the ASA.
Rainmaker’s ViewCentral™ platform will be utilized as the global training and
quality management system for all knowledge management, training, certification
and tracking of all ISRs and Inside Sales Management.

Sun may request Rainmaker to facilitate the Sun Employee on-boarding process for
Inside Sales through the change order process. Rainmaker requires a signed
change order agreed upon by both parties which shall set forth rates Sun will be
obligated to pay for such on boarding services, as well as the scope of such
services, and will have a minimum of 30-days to prepare the facilitation
process/services

 

  3.1.5 Professional Services

To the extent professional services are required by Sun, a change order will be
required. Rainmaker will provide professional services to Sun on an ongoing
basis throughout this program as detailed below. In the event that additional
deliverables or services are requested, Rainmaker will require a Change Order.
Rainmaker and Sun may agree to modify the resources and organization structure
via change order process, to ensure the appropriate alignment structure is built
according to Sun’s business needs.

 

  3.1.5.1 Data and Reporting Services

Focuses on the flow of data among Sun and Rainmaker systems ensuring quality and
consistency.

 

  •  

Data Migration

 

  •  

****

 

  •  

Rep Mapping

 

  •  

Partner Mapping

 

  •  

Standard report Set-up

 

  •  

Lead Routing and Distribution

 

  •  

SFTP Secure data transfer management

 

  •  

Data standardization

 

  •  

Daily Flash

 

  •  

Region, GEM & LOB Dashboards

 

  •  

Data quality reviews exports

 

  3.1.5.2 Project Management Services

In cooperation with the Sun Project Manager, create and maintain a project plan
that communicates tasks, milestone dates, status, and resource allocation.

 

  •  

Overall Project Schedule

 

  •  

Weekly Dashboard

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  •  

Task Tracking System

 

  •  

Test Plan

 

  3.1.5.3 Client Marketing Services

Rainmaker will provide client marketing professionals to manage the following
deliverables:

 

  •  

Marketing reply configuration

 

  •  

Customer ID embedded into website and emails

 

  •  

Assistance with FAQ, email, and web content

 

  •  

Email template design and production

 

  •  

Website template design and production

 

  •  

Configuration of marketing automation system

 

  •  

Set-up of marketing automation reporting tools

 

  3.1.5.4 Business Analyst Services

Design and documentation implementation details for program configuration.

 

  •  

Business Requirements Document

 

  •  

Use Cases

 

  •  

Country Services Specification

 

  •  

Data Mapping

 

  •  

System settings and options

 

  •  

Unit, integration and acceptance testing

 

  3.1.5.5 Business Solutions Architecture Services

Ongoing leadership and support for all Sun Global Inside Sales projects and
deliverables

 

  •  

Global Inside Sales Program Architecture

 

  •  

Alignment of Rainmaker technologies, business processes and call center
operations with Sun business requirements

 

  •  

Alignment of Sun and Rainmaker resources in business strategies and process
design between both organizations

 

  3.1.5.6 Force.com Development Services

Configuration and development of LeadWorks to specific requirements in the
Force.com application code base.

 

  •  

Configuration and development of automated workflows

 

  •  

Configuration and development of automated triggers

 

  •  

Ongoing Quality Testing

 

  •  

Localization Support for deployment into new Coverage Geographies

 

  •  

Ongoing Modifications to Page Layout Design

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Force.com Developer will also provide the following integrations with LeadWorks:

 

  •  

CTI Client Integration

 

  •  

Integration with ****

 

  •  

Integration with Sun GSSM Instance

All integration work referenced above shall be assigned to Sun from Rainmaker in
the event of Rainmaker’s bankruptcy or insolvency. Any object code developed as
a result of these services will be placed in Escrow per the Addendum to the MPA.

 

  3.2 Customer Complaint Handling

Rainmaker will document all Sun Customer complaints, which are directly made to
Rainmaker, and deliver the documentation to Sun, in accordance with the
then-current documented Escalation Process and Procedures. Sun will provide a
copy of such process to Rainmaker or access to an on-line site for Rainmaker to
review such process.

 

  3.3 New Process Development

Rainmaker will work diligently and cooperatively with Sun to support, in a
commercially reasonable manner, the development, testing and deployment of new
or improved process, programs, procedures and systems that involve the scope of
this agreement and impact the delivery of the Services. These services will be
performed on a time and materials basis.

 

  3.4 Products, Services and Solutions Supported

Sun and Rainmaker will mutually agree on a recurring and ongoing basis as to the
Sun products specifically supported in this Statement of Work. Sun shall provide
Rainmaker with all information and documentation needed by Rainmaker to support
Sun products. Any services provided for additionally supported products shall be
performed pursuant to a Change Order signed by both parties.

 

  3.5 Restrictions on Certain Orders in Canada.

Whenever Workers located in Canada have knowledge that a sales lead, opportunity
or order will or is likely to involve an ultimate destination subject to U.S.
embargo or trade restrictions, (the list of countries currently subject to US
embargo can be found at:
https://www.sun.com/sales/its/countries/Embargoed.html), they must immediately
inform the Sun representative whose account or territory they are supporting or
their assigned Sun representative, and stop all work on that sales lead or
opportunity. The Sun representative will take over the sales lead, opportunity
or order and the Sun representative will be responsible for all subsequent
communications with the customer, partner, or reseller.

Sun will provide the following:

Key Sun Functions: Sun will perform the key functions described below.

(a) Service Delivery;

(i) Monitor ongoing delivery of services and attainment of Service Levels;

(ii) Implement and coordinate within the management reporting processes for
Service Levels and Performance Standards;

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

(iii) Address disputes between Rainmaker and Sun and take escalation actions as
necessary;

(iv) Review the root cause analysis submitted by Rainmaker and track any
corrective actions to completion;

(v) Provide the infrastructure for and access to the systems and applications
that are required for Rainmaker to meet its contractual obligations and
identified in Schedule E – Technical Support Requirements. Sun or its designated
service partner will provide the applications and application infrastructure
with an availability and performance level that is necessary for Rainmaker to
satisfactorily perform the Services and to its obligations under this Statement
of Work.

(b) Relationship Management;

(i) Provide access and support for the necessary interaction between Rainmaker
ISR and ISR Managers and Sun employees to which they are assigned to work with.

(ii) Act as liaison between Sun Business Units and Rainmaker to address service
requirements;

(ii) Facilitate customer relationship between individual Business Units to
support agreed to outcomes.

(c) Agreement Management;

(i) Monitor the terms of the Agreement and comply with the terms and conditions
specified;

(ii) Maintain documentation and records to support the Agreement revision
process and Dispute resolution process; and

(d) Strategy and Direction;

(i) Jointly establish with Rainmaker the Steering Committee;

(ii) Communicate information regarding the Sun Services strategy, architecture,
standards and policies needed for Rainmaker to successfully accomplish its tasks
as service levels;

(iii) Participate in and support the development of program metrics and
management processes;

(e) Transition Management;

(i) Oversee any transition of all in scope activities to from Sun to Rainmaker
and provide any project management resources that may be needed.

 

  3.6 Disaster Recovery and Business Continuity Plan

Within ninety (90) days of this agreement Rainmaker will develop and attach to
this agreement as Schedule G a mutually approved Disaster Recovery and Business
Continuity Plan. Rainmaker will be responsible for development of an approved
plan, its documentation, and routine assurance checks that the parties are
prepared to execute in accordance with the plan in a disaster situation. Until
such time as this Plan is complete and approved, Rainmaker's corporate Disaster
Recovery and Business Continuity plan shall prevail as the plan and process of
record. Rainmaker will provide Sun with such the plan upon request. Parties
agree to develop a common plan for Disaster Recovery and Business Continuity to
be updated from time to time, or as requested by either party,

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

4 Staffing Levels and Revenue Assignment

 

  4.1 Staffing and Staffing Levels

****

 

  4.1.1 ****

 

  4.1.2 ****

 

  4.1.3 ****

 

  4.1.4 ****

 

  4.1.4.1 ****

 

  4.1.4.2 ****

 

  4.1.4.3 ****

****

 

  4.1.4.4 ****

 

  4.1.5 ****

****

 

  4.1.6 ****

 

5 Program Management and Governance

 

  5.1 ISR Sales Coverage Assignment

It is the sole responsibility of Sun to establish and maintain the requirements
for ISR Sales Coverage. Sun may define, or redefine, a Sales Coverage Assignment
or Sales Assignment based on any grouping of named Sun accounts, defined
geographic territories or countries, assigned Sun Field Sales Representatives or
Sun products. Sun shall have the right to change existing sales assignments as
it deems necessary.

 

  5.2 Sun Requirements for Assigning Coverage

 

  (i) Sun will determine and deliver in writing to the assigned Rainmaker
manager any new Assignments or changes to existing Coverage on or before the
fifteenth (15) day of the preceding month in which the changes are to take
effect where practical;

 

  (ii) Account Coverage assignments and any concomitant responsibilities will be
clearly defined in a manor suitable to communicating them to individual ISRs;

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  (iii) Coverage Assignments must sufficient in scope to generally support the
associated expectations of goal achievement and performance;

 

  (iv) sufficient information and training and materials are available to
support the expectation of performance; and

 

  (v) To the extent that the assignment of coverage would require an ISR to
change their assigned work hours, Sun must provide Rainmaker with at least
forty-five (45) days notice before making such assignment.

 

  5.3 Rainmaker Requirements Relating to the Assignment of Coverage.

 

  (i) Rainmaker must communicate Account coverage assignments to ISRs on a
timely basis;

 

  (ii) manage and assist in the transition of any existing account coverage
responsibilities as appropriate and ensure the timely assumption of new coverage
responsibilities by the ISR;

 

  (iii) Rainmaker must ensure that each ISR clearly understands the scope of
their coverage assignment and any other skills and duties required to carry out
their responsibilities and expectations of performance; and

 

  (iv) Communicate back to Sun and request reassignment should Rainmaker feel
that the individual may not possess the language skills, qualifications or other
characteristics necessary to satisfactorily carry out the responsibilities of
the Coverage Assignment.

 

  (v) ****

 

  5.4 ****:

 

  5.5 ****

 

  5.6 Other Responsibilities

Steering Committee. Sun and Rainmaker shall establish a Steering Committee, and
each party will appoint an equal number of members to such committee, not to
exceed a total of six (6) persons. Such Committee shall consist of the Sun
Contract Manager, the Rainmaker Client Delivery Executive and other management
representatives designated by the Parties. The Steering Committee shall meet as
needed for the purpose of reviewing each party’s performance hereunder,
determining direction and priorities for Sun's business process needs, and
resolving any disputes between the Parties.

Meeting Frequency. The Steering Committee shall meet as often as the Parties
reasonably deem necessary, but no less frequently than quarterly. Such
representatives shall conduct quarterly quality and/or operational reviews,
discuss any problems or disputes, and shall negotiate in good faith in an effort
to resolve any such disputes without the necessity of any action by the
executive management of the Parties or their designees.

Coordination with Sun and Sun's Partners. Sun will deliver itself and/or will
use other vendors to provide services to its Customers. Rainmaker agrees to work
with Sun, or Sun’s vendors, to provide as Sun directs Rainmaker and/or as

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

appropriate for the appropriate provision of Services under this Statement of
Work. In the event that Rainmaker encounters difficulties with Sun or Sun's
vendors, Rainmaker shall immediately notify Sun thereof in writing and Sun shall
resolve the issues with its vendors in order to enable Rainmaker to provide
Services.

Meetings. Rainmaker shall participate in meetings as requested by Sun to
facilitate the efficient and effective provision of Services under this
Statement of Work agreed to hereunder. The purpose of such meetings will be to
review Rainmaker' operational performance, provide general business updates,
present relevant forecasts and updates, identify any process improvement
opportunities, review quality assurance programs, assess and address the results
of any audits or surveys, and address any other issues raised with reasonable
advance notice by either party. Each party will ensure that each such meeting is
attended by such personnel as are appropriate in light of the meeting's agenda.

 

  5.7 Facilities

 

  5.7.1 Sun Facilities

Sun may provide Rainmaker with access to the specific Sun facilities (or
equivalent space) described in the SOW (and no other Sun facilities unless
expressly agreed to in writing by Sun) for the number of Rainmaker personnel
(and their replacements, if any) solely as necessary for Rainmaker to perform
its obligations under this SOW and as otherwise required for temporary use as
needed for the performance of the Services on an incidental basis. All Sun owned
or leased assets provided for the use of Rainmaker under this SOW shall remain
Sun facilities unless Sun otherwise agrees in writing. In addition, all
improvements or modifications to Sun facilities requested by Rainmaker shall be
(i) subject to review and approval in advance by Sun, (ii) in strict compliance
with Sun’s then-current policies, standards, rules and procedures,
(iii) performed by and through Sun at Rainmaker’s expense and (iv) may not
include any naming of the Sun facilities or a portion thereof with the names or
trademarks of Rainmaker. Rainmaker acknowledges and agrees that the facilities
to be provided by Sun are sufficient for performing the Services and for
satisfying Rainmaker’s responsibilities under this Agreement.

 

  5.7.2 Furniture, Fixtures and Equipment

Sun may provide office space and office furniture for the number of Rainmaker
personnel (and their replacements, if any). The office space and office
furniture provided by Sun for the use of Rainmaker personnel will be generally
comparable in quality to the office space and office furniture provided to
(i) the Sun personnel prior to the date hereof; or (ii) if better in quality,
the then-standard office space and office furniture provided to similarly
situated Sun employees. Rainmaker shall be financially responsible for providing
all other office space, office furniture and fixtures needed by Rainmaker or
Rainmaker personnel to provide the Services, and for all upgrades, replacements
and additions to such office furniture or fixtures; provided that such office
furniture and fixtures must be approved in advance by Sun and meet Sun’s
then-current standards; and provided further that Rainmaker shall use
commercially reasonable efforts to purchase and use surplus Sun furniture and
fixtures to the extent available. Rainmaker personnel using the office
facilities provided by Sun will be accorded reasonable access to the
communications wiring in such facilities (including fiber, copper and wall
jacks) and the use of certain shared office equipment and services, such as
photocopiers, local telephone service, telephone handsets, mail service, office
support service (e.g., janitorial), heat, light, and air conditioning; provided
that such access and usage shall be solely for and in connection with the
provision of Services by such Rainmaker personnel.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  5.7.3 Physical Security

Sun is responsible for the physical security of the Sun facilities; provided,
that Rainmaker shall be responsible for (i) compliance with Sun’s physical
security standards, requirements and procedures provided to Rainmaker by Sun
then in effect at the Sun facilities and (ii) the safety and physical access and
control of the areas that Rainmaker is using in performing the Services and
Rainmaker shall not permit any person to have access to, or control of, any such
area unless such access or control is permitted in accordance with control
procedures approved by Sun or any higher standard agreed to by Sun and
Rainmaker. vacate and return such Sun facilities (including any improvements to
such facilities made by or at the request of Rainmaker) to Sun in substantially
the same condition as when such facilities were first provided to Rainmaker,
subject to reasonable wear and tear, and use all reasonable efforts to ensure
that no business visitor or invitee commits, any act in violation of any laws in
such Rainmaker-occupied Sun facility or any act in violation of Sun’s insurance
policies or in breach of Sun’s obligations under the applicable real estate
leases in such Rainmaker occupied Sun facilities (in each case, to the extent
Rainmaker has received notice of such insurance policies or real estate leases.

 

  5.7.4 Governance

Dispute Escalation. The Parties shall manage any disputes arising out of this
SOW under the Avoiding Default provision in this SOW, and in the event that does
not resolve the issue then in accordance with Section 15.2 Dispute Resolution of
the MPA.

Upon expiration or termination of a Statement of Work for any reason, Sun will
pay to Rainmaker all amounts due to Rainmaker for all Services provided and
expenses incurred (including those expenses, if any, that, instead of being
concurrently billed, have been included in future payments to be made by Sun)
through the effective date of such expiration or termination. Upon Termination
of this Statement Of Work, Rainmaker agrees to transfer the knowledge gained
during the project back to Sun and provide Sun with all Deliverables created by
Rainmaker during performance of this SOW, including without limitation, all data
files, structures, customer lists, and all other data and analyses created
hereunder in a mutually agreeable format. The parties agree to complete all
knowledge transfer within thirty days or such other time period agreed upon by
the parties. Sun shall be obligated to pay Supplier for all Deliverables and
other work product it receives.

 

  5.7.5 Termination Assistance Services.

In connection with the expiration of this Statement of Work on the Expiration
Date or with the termination of this SOW, Rainmaker will assist and cooperate,
in all reasonable respects, with Sun to cause and support an orderly transition
from Rainmaker to Sun or a third party services provider of all Services then
being performed or obligated to be performed by Rainmaker (the “Termination
Assistance Services”). The Termination Assistance Services will be provided for
a reasonable period of time which, in no event, will exceed one hundred and
eighty (180) days beyond the Expiration Date or notice of termination of this
Statement of Work (“Termination Transition Period”). Sun and Rainmaker will
cooperate in good faith with each other in connection with their respective
obligations under this section and each will perform its obligations under the
Termination Transition Plan. During the Termination Transition Period, the
applicable provisions of this Statement of Work will remain in effect and will
apply to all Termination Assistance Services and Services provided by Rainmaker
during such period. Rainmaker

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

will perform the following Termination Assistance Services (and such other
obligations as may be contained in the Termination Transition Plan) for the fees
set forth in this Statement of Work, the Termination Transition Plan and at
Rainmaker’s current rates, as applicable. . Charges for Termination Assistance
Services will be invoiced monthly and shall be due and payable on the same basis
as invoices for the Services provided, however, that if Rainmaker has terminated
this SOW for non-payment of fees due, then all charges and Taxes to be paid by
Sun to Rainmaker during the Termination Transition Period will be estimated and
paid on a monthly basis in advance and adjusted in the following month. In the
event this SOW or the MPA is terminated by Sun for convenience, Sun will pay the
actual cost for any Rainmaker personnel involved in providing the Service or
Transition Services and all costs associated with Rainmaker employees that
cannot be re-depoyed by Rainmaker or released from employment due to local labor
restrictions, subject to Rainmaker providing notice to Sun of such restrictions
. Nothing herein requires Rainmaker to provide licenses or Rainmaker
intellectual property to Sun vendors.

 

  5.7.6 Termination Transition Plan.

Within sixty (60) days of Rainmaker’ receipt of Sun’s notice of termination
Rainmaker and Sun will work together to develop a termination transition plan
(the “Termination Transition Plan”) setting forth the respective tasks to be
accomplished by each party in connection with the Termination Transition Period,
the services Rainmaker shall provide during the Termination Transition Period
and a schedule pursuant to which such tasks are to be completed.

 

  5.7.7 Disposition of Sun’s Software, Equipment and Other Property.

 

  5.7.7.1 Software.

Upon the expiration or termination of Rainmaker’s need to use Sun Software or
Sun-Vendor Software in order to perform the Services or Termination Assistance
Services, Rainmaker shall deliver the same to Sun.

 

  5.7.7.2 Equipment and Other Property.

Except as may otherwise be requested by Sun, Rainmaker shall deliver to Sun, all
Equipment, materials, documentation and other property owned by Sun and located
at a Rainmaker Facility and used by Rainmaker in the provision of the Services.
In the event of a rightful termination by Sun for Rainmaker' default, Rainmaker
shall be liable for all costs associated with the foregoing; in all other cases
Sun shall be liable for such costs. In the event Rainmaker denies it is in
default, Rainmaker shall continue to perform Termination Assistance Services and
the responsibility for delivery costs shall be resolved consistent with the
terms of the MPA. All such Equipment and property shall be returned in a fully
operational manner, in the same good order and state of repair as when delivered
to Rainmaker, normal wear and tear excepted.

 

  5.7.7.3 Leased Equipment.

If any equipment or office space dedicated solely (incidental or non-material
use for other purposes not to be considered) by Rainmaker to providing the
Services to Sun as of the notification date of termination, or one hundred and
eighty (180) days prior to the Expiration Date, whichever is applicable, is
leased, Rainmaker shall, at Sun’s request, permit Sun to accept responsibility
therefore, or assign to Sun any such lease, as Sun may specify, to the extent
Rainmaker has, or is able to obtain, the right to do so. If Rainmaker does not
have, or is unable to obtain, the right to do so, or if any such assignment
requires the consent of the lesser, then

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Rainmaker shall, at Sun’s request, assist Sun in obtaining as assignment or
consent to assignment, or new or amended lease, from the lesser, provided that
Sun pays, or reimburses Rainmaker, for any out-of-pocket costs reasonably
incurred by Rainmaker in rendering such assistance. Any such costs shall be
approved in advance by Sun. Any and all such equipment obtained by Sun is done
so on an “AS-IS, WHERE-IS” basis.

 

  5.7.7.4 Option to Purchase Equipment.

Sun will have the option, but not the obligation, to purchase from Rainmaker at
its net book value, plus Taxes, any Equipment owned by Rainmaker, which is
dedicated solely (incidental or non-material use for other purposes not to be
considered) to providing the Services to Sun as of the notification date of
termination or one hundred and eighty (180) days prior to the Expiration Date,
whichever is applicable. Such equipment will be provided on an “AS IS, WHERE IS”
basis. In the case of Equipment located in the United Kingdom, Sun may purchase
such Equipment at the highest of (i) its net book value, (ii) its fair market
value, or (iii) one US dollar ($1.00). Notwithstanding the foregoing, where Sun
has specifically paid for, or reimbursed another for, directly or indirectly the
purchase of any such equipment for Rainmaker and where any such equipment is
carried on Rainmaker's books, then, such equipment and the title thereto shall
be transferred to Sun upon event of termination or end of the term at no cost to
Sun.

 

  5.7.7.5 Disclosure of Information.

Notwithstanding anything to the contrary in this SOW, Rainmaker will not be
required to disclose any of its proprietary information, whether in the nature
of a trade secret, software or otherwise, to any third party including other Sun
vendors.

 

  5.8 QBR

Sun will manage this contract using the standard management process including
monthly contract performance reviews. Rainmaker will provide all mutually agreed
to reports and will participate in the regular reviews.

Sun and Rainmaker will hold Global Quarterly Business Review (QBR) meetings. The
meetings will be held quarterly at a location agree to by both parties. The
purpose of the meetings will be for Sun to review the Service Level Agreements
and provide feedback to Rainmaker on their previous quarter's performance and
define priorities for the following quarter.

 

6 Performance

 

  6.1 Expectation of Performance. It is expected that Rainmaker will perform
Services with minimum level of quality and skill that is consistent with the
terms of this Agreement. The use of Performance Standards and other contractual
means to characterize performance relative to Sun's expectations serve as the
primary, but not an exclusive embodiment of the expectations of performance
under this agreement. To the extent that the achievement of expected service
levels requires a collaborative or closely coordinated effort between Sun and
Rainmaker, both parties will work in such a fashion and to the levels of
performance necessary to achieve them.

 

  6.2 Structure of Service Level Agreement and Performance Standards. Service
Level Agreements (excepting the Service Level Agreement exhibit to the ASA) will
be used to measure levels of Performance of Services under this agreement and
must include the following information:

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Additionally, each SLA may include:

****

All information and specifications for SLAs related to Services shall be
documented in Schedule B – Service Level Agreements and Standards of Performance
from time to time. ****

 

  6.3 ****

 

  6.3.1 Requirements for SLA and Performance Standard Development. Sun must use
reasonable care and judgment when establishing new or making changes to existing
SLA and Performance Standards to ensure that:

(ii) The activities required by an SLA are within the Scope of the SOW;

(iii) Each SLA is measurable via a clear method of calculation;

(iv) The Performance Standards established are consistent with the
characteristics of the Performance Categories to which they are assigned;

(v) Any SLA-specific material dependencies have been quantified and documented;

(vi) ****

(vii) A Satisfactory Performance Standard can be achieved by Rainmaker using
commercially reasonable levels of effort and quality.

 

  6.3.2 ****

 

  6.3.3 Requirements for Notice and Achievement Plan. When developing new or
changing existing SLAs, Sun must provide Rainmaker with at least **** days
notice and both parties agree to promptly meet to discuss an SLA Achievement
plan; which should generally include the business objectives of the SLA, the SLA
definition, an implementation or transition plan and schedule, and processes to
measure progress towards SLA achievement.

Right to Challenge and Dispute SLAs. Rainmaker may request changes to, or
otherwise challenge the inclusion of, any new SLAs or changes to an existing SLA
solely and specifically on the grounds that it does not meet the conditions of
this Section. Rainmaker shall also have the right to require changes to or seek
removal of, or dispute its obligation to perform to an existing Performance
Standard in the event that Sun has not provided on a timely basis, or ceases to
provide and replace in-kind, the resources, systems, and processes necessary to
support Satisfactory Performance that were contemplated and/or relied upon by
the parties when it was instituted. Any notification of dispute, challenges,
changes and acceptance of SLAs will be documented via the Change Order Process.

 

  6.4 ****

 

  6.4.1 ****

****

 

  6.5 ****

 

  6.5.1

Sun Responsibility to Adjust Performance. Sun will be responsible for the
evaluation and determination of adjustments and will use reasonable diligence
and care in such determination. Sun shall make adjustments to any and all
Rainmaker performance under this SOW to the degree that Rainmaker' performance
against the

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

 

SLA was prevented or adversely impacted by (i) actions or omissions of Sun or
its contractors, and (ii) any failures, errors or defects in facilities,
Hardware, Software or other required resources provided by Sun or its
contractors. Sun shall also adjust performance in accordance with any express
provision set forth in this SOW. Sun shall provide Rainmaker with timely notice
and sufficient documentation of adjustment considerations and decisions.
Rainmaker shall have the right to request consideration or dispute the extent of
any adjustments using the Dispute Resolution process.

 

  6.6 ****

 

  6.6.1 ****

 

  6.7 Key Performance Indicators and Performance Management. The development and
use of Key Performance Indicators, KPI's, is necessary in order to deliver
Services with the quality, consistency and efficiency anticipated by this
agreement. Rainmaker shall be responsible for determining and/or developing the
complement of KPIs used to manage the delivery and quality of Services. This set
of KPI's will be made available to the appropriate Sun personnel and used to
form a common understanding of operational performance, performance expectations
and performance issues under this agreement.

 

  6.7.1 Requirements for KPI Development. In developing a set of Program KPIs,
Rainmaker must comply with the following requirements. The set of KPIs must be,
in the aggregate:

****

 

  6.7.2 Sun Responsibility for KPIs. To the extent that Rainmaker is reliant on
Sun and Sun systems to support the availability of the KPI's, Sun agrees to:

 

  •  

Allow reasonable and timely access to those systems;

(viii) To maintain the availability and performance of those systems in such a
manner as to support the requirements for delivery of Services in this SOW; and

(ix) Provide to Rainmaker any additional reports requested that are reasonably
required to perform the Services satisfactorily.

Requests for new KPIs or changes to existing KPIs will be subject to the Change
Order Process. Once KPI's and/or changes have been agreed upon, Sun will work
diligently to comply with the requirements. Sun has the right to request
reimbursement for the cost of developing and changing Sun's systems to support
KPIs that are established for the sole and exclusive use of Rainmaker.

 

  6.7.3 ****

 

  6.8 ****

 

7 Training

All Rainmaker and Sun Representatives will be trained by Rainmaker Global
Training Manager in Rainmaker’s Call Centers. Rainmaker’s Global training
Manager will track all successfully delivered training via Rainmaker’s
ViewCentral platform. ViewCentral will be utilized as the global training and
quality management system for all knowledge management, certification and
tracking of Rainmaker and Sun ISRs as well as Sales Management.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

All representatives will receive training on Rainmaker Connect and the LeadWorks
system, to include inbound/outbound calling, chat, web callback and email
services, account/assignment lookup and routing, and data management. The ISRs
will also receive training on the marketing automation services.

The training will primarily focus on Rainmaker Connect services and LeadWorks
for account lookup and alignment of Sun customers to their Sun Sales
Representatives as well as tracking their activities and interactions in the
contacts and accounts objects within LeadWorks. The Rainmaker and Sun ISRs will
receive additional training to include Sun products and services in order to
facilitate sales as well as managing contacts, accounts and opportunities within
LeadWorks. All ISRs will need to go through proper scripting, training, and
fully comply with Sun’s privacy requirements.

ISRs will be trained based on the following requirements:

 

  •  

ISRs training will be tracked using the ViewCentral platform

 

  •  

ISRs will be trained on Sun products, services and the escalation process

 

  •  

ISRs will be trained on the Rainmaker Connect and LeadWorks applications

 

  •  

ISRs will be trained on how to initiate voice recording manually through
Rainmaker Connect

 

  •  

ISRs will be trained on calls, emails, chats, web callbacks and marketing
automation

 

  •  

ISRs will receive certification after completing training

Upon launch of the program, the Inside Sales Reps will be trained to perform the
following:

 

  •  

Outbound cold and warm calls

 

  •  

Managing and closing opportunities

 

  •  

Managing customer inquiries and requests from inbound calls, web callbacks,
chats, emails, and marketing automation in LeadWorks

 

  •  

Accessing Sun email servers to generate email responses from Sun.com through
Thunderbird

 

  •  

How to work with the Sun Sales and Reseller reps

 

  •  

Sun sales processes

 

  •  

Managing customer escalations

 

  •  

Managing and updating contacts, accounts and opportunities in LeadWorks as
required

 

  •  

Appointment Setting

 

  •  

Data entry into Siebel

 

  7.1 Ongoing training

 

  7.1.1 Tele Representative Self – Evaluation

Inside Sales Representatives are required to record and self-evaluate at least
two deliverable lead conversations weekly as part of the ongoing quality
monitoring and Tele-Representative development.

 

  7.1.2 Quality Assurance and Calibration

The Sun Microsystems Agent Certification Program is a sales training and
certification program customized to the specific needs of Sun Microsystems.
Agents receive training in 5 areas:

 

  •  

Rainmaker Sales Methodologies and Best Practices

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  •  

Rainmaker Sales Methodologies and Best Practices

 

  •  

Rainmaker’s LeadWorks Application

 

  •  

Sun Sales Specialist

 

  •  

Inside Sales Service

 

  •  

Professional Development

 

8 Reporting

Rainmaker will provide revenue reporting within ****, showing all closed deals
monthly to Sun as reporting in ****revenue is recorded at the time the order is
booked by Sun. See Schedule F, Listing of Required Reports.

Sun is required to provide real-time access ****to all ISRs and Rainmakers’
LeadWorks Application for revenue reporting purposes. Additionally, for the
purposes of revenue tracking, access to Partner revenue tracking systems to be
provided to Rainmakers’ LeadWorks Application. Sun and Rainmaker will review the
monthly reports and evidence and agree upon the closed revenue amount. This
review will take place on a monthly basis,****

*****

Rainmaker will provide reporting services to provide ad hoc report or export
requests as outlined in Teleweb Management Services. Below is a table that
describes the process of engagement between Sun and Rainmaker for future ad hoc
reporting requests.

 

Step

 

Responsible

  

Business Day Timeline

Report requested   Sun management    Day 1 Requirements gathered   Rainmaker   
Day 2 – 5 Level of Effort provided   Rainmaker    Day 6 Change Order approved  
Sun    Day x Sample report provided   Rainmaker    Day x + 5 Sign-off on sample
report   Sun    Day 15 or later First-run production report walkthrough  
Rainmaker & Sun requestor    According to report production cycle Final
acceptance   Sun requestor    Cycle not complete until requestor signs off

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

9 Security

 

  9.1 Rainmaker Responsibilities.

Rainmaker’s facilities must have physically secured locations and restricted
card access for Sun-badged Rainmaker staff. Rainmaker shall provide a specific
full-time Rainmaker employee (not necessarily dedicated to these services) who
will have accountability for the security of the infrastructure supporting the
Rainmaker Services. Such employee will be responsible for: Escalating/informing
the Sun Division Security Manager and suncert@sun.com of potential security
issues, unauthorized intrusion, or any event which may have compromised Sun
assets; Implementation of any security patches or software updates, managing and
reviewing server logs for potential security issues; Implementation of any
security provisions set forth in Schedule D—Security Requirements; Timely
adherence to access processes and policies.

All email notifications related to security must be through a secure channel
between Rainmaker and Sun.

Sun Right to Inspect Facilities. Rainmaker will deliver agreed-upon quarterly
reports to Sun Security describing the state of the security requirements at
each location. Sun may conduct site visits in addition to the quarterly
Rainmaker reporting; however, Rainmaker will not be obligated to product reports
other than those delivered to Sun on a quarterly basis. Sun must notify
Rainmaker of all requested site visits and be escorted by Rainmaker personnel
during the site visit. Specific security requirements are set forth in Schedule
D to this Statement of Work – Security Requirements. Changes to the requirements
in Schedule D will be in accordance with the Change Control Process, set forth
in Schedule I.

 

  9.2 Access to electronic versions of Sun Materials

Sun shall provide Rainmaker with an account, or accounts, to access the
available on-line versions, if any, of various Sun Materials. Rainmaker agrees
to be bound by all applicable license terms for Sun software, databases and Sun
Materials accessed on-line provided to Rainmaker” after “license terms. Sun may
limit, in Sun’s sole discretion, Rainmaker’ on-line access to Sun software,
databases or Sun Materials, however Sun shall provide on-line access to Sun
software, tools, databases or Sun Materials necessary for Rainmaker to execute
this SOW. As needed, Rainmaker will establish and administer accounts for its
personnel performing Services. Rainmaker will ensure account access is
terminated immediately for any support engineer who is no longer performing
Services hereunder in accordance with Security Requirements.

 

  9.3 Proper Use of Sun Materials

All Sun Materials provided to Rainmaker are provided solely for the purpose of
facilitating the delivery of Services in this SOW and shall be deemed Sun
confidential information. Rainmaker agrees not to use the Sun Materials provided
hereunder for any other purpose. Rainmaker may not copy or alter Sun Materials
in any manner without prior written approval from Sun. Rainmaker shall control
the copying and/or distribution of Sun Materials strictly in accordance with the
security level of each item of Sun Material Rainmaker receives in accordance
with the requirements hereto.

 

  9.4 Limited License of Sun Materials

Sun Materials are provided to Rainmaker to use and hold in trust for Sun solely
for the purposes of fulfilling Rainmaker’ obligations under this SOW. Rainmaker
will maintain records of support engineer distribution lists and Sun Materials.
Rainmaker will take all reasonable measures to control distribution of such Sun
Materials to only those support engineers having a need to know and will
prohibit all copying except to the extent necessary to perform its obligations
under this SOW. Rainmaker will ensure that support engineers no longer providing
Services return all Sun Materials, or upon request by Sun destroy said materials
and certify such destruction in writing to Sun.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

  9.5 SunID

Sun will establish a process for submitting on-boarding details for the purpose
of assigning a Sun identification number and to enable access to systems.
Rainmaker will submit such details at least 10 days in advance of the start date
of the individual. Rainmaker will facilitate collection of signatures on
Sun-supplied forms from such individuals, and will retain such forms on file,
for provision to Sun on demand. Rainmaker employees will be designated as
“consultants” by Sun.

Sun will establish a process for submitting off-boarding details to Sun for the
purpose of revoking the Sun identification number and disabling access to
systems. Rainmaker will submit such details no more than 24 hours after the
final working day of the individual. Rainmaker will collect the following items
from the individual, as applicable: Sun-issued badge, Sun documents, and Sun
intellectual property.

 

  9.6 Incident Response

A single Rainmaker officer must be named as Security Coordinator for Sun’s
information assets under the care of Rainmaker. The role of security
coordinators needs to be defined and agreed to support security incident
reporting, including who will be responsible for informing Sun of any security
incidents.

Rainmaker must provide detection, response to and reporting of security
incidents, including on-going incident monitoring with logging.

The Security Coordinator must notify Sun immediately and follow agreed upon
documented processes in the event of a confirmed security incident. Security
incidents are defined as unauthorized access to or misuse of the service and
underlying infrastructure.

 

  9.7 Documentation, Policies and Audit

All hard copy documentation and back-up media produced that incorporates any Sun
information assets must be marked appropriately to Sun’s confidential
information requirements.

Prior to the production service commencement date, Rainmaker must support the
undertaking of a Sun Partner Trust Assessment, a security adequacy review of the
infrastructure that supports this project including the implementation of any
countermeasures identified in the assessment. ****

Rainmaker must have security procedures to cover access to physical premises,
hardware system components, cables, backup media and confidential printouts,
sufficient to prevent unauthorized access. [this may not be practical, pulling
out USB ports from computers]

Rainmaker must have IT Security Policies that are documented and accessible to
Sun.

Rainmaker must perform regular security audits and provide required summary
reports of these audits to Sun on request. Rainmaker must also accommodate, upon
reasonable notice, security audits by Sun of Rainmaker’s sites. The scope of
these audits will include review of security policies and practices; systems
configurations; access authentication and authorization; and incident detection
and response. Rainmaker must participate in Sun’s Partner Trust Program and
correct security deficiencies identified in audits.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

10 Charges and Fees

 

  10.1 A summary invoice will be generated monthly and Rainmaker shall invoice
Sun no later than **** for Services to be performed in the month. Each invoice
shall clearly state the service, totals units, per unit cost, extended cost in
reasonable detail. The following months invoice will be adjusted up or down to
conform to the services actually delivered in the previous month. Sun will
review and approve the invoices within **** days of receipt and then submit for
payment. Sun will pay invoices ****

 

  10.2 The Rainmaker project leader will keep the applicable Sun contact abreast
of budget utilization in weekly status meetings. Rainmaker will schedule monthly
estimate checkpoint meetings with Sun to review time estimates and assumptions
during the course of the project.

 

  10.3 Upon prior written approval from Sun, reasonable engagement related
expenses actually incurred will also be billed in addition to professional fees.
Rainmaker will seek to minimize engagement related expenses wherever possible.
All such fees shall be governed by and Rainmaker agrees to comply with Sun’s
Travel and Expense policy found in the Master Purchase Agreement and shall not
be entitled to recover any expense not in reasonable conformance therewith.

 

  10.4 Actual project professional fees and travel expenses will be based on the
actual number of hour’s worked and actual expenses incurred by assigned staff
(such expenses to be in accordance with the Travel and Expense Policy found in
the Master Purchase Agreement). Rainmaker will track actual hours to budget on a
weekly basis and monitor progress against the time line and planned project
scope and budget closely. Sun will not be responsible for any overtime fees or
charges.

 

  10.5 Telecommunications Costs

****

 

  10.6 Some evolution of this Statement of Work based upon daily interaction
between the parties is expected and minor modifications which will not impact
full compliance with the Statement of Work (including milestones) or fees due
under this Agreement may be mutually agreed to by the parties and need not be
achieved by a formal change mechanism or Change Order.

 

  10.7 Disputed Payments

Within thirty (30) days of Sun’s receipt of any invoice, Sun will notify
Rainmaker in writing of the specific items and specific amount in dispute, and
describe in detail Sun’s reason for disputing each such item. If not otherwise
resolved within forty five (45) days following the invoice date, then the
Parties will refer the dispute to the Stering committee and, if not resolved by
such means, then the dispute shall be subject to the dispute resolution
provision of Avoiding Default provisions herein and if not resolved in that
manner then in accordance with the MPA. Sun shall at all times continue to make
payments to Rainmaker of all amounts not in dispute.

 

11 Relationship Manager Designation

Sun will appoint a Single Point of Contact (SPOC) for Global Inside Sales
program, and Rainmaker agrees to do the same.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

12 Supporting Documents and Schedules

Schedule A – Charges and Fees

Schedule B – Service Levels and Standards of Performance

Schedule C – Program Staffing

Schedule D – Security Requirements

Schedule E – Systems Availability and Technical Support Requirements

Schedule F – Listing of Required Reports

Schedule G – Disaster Recovery Plan

Schedule H – Data Protection Agreement

Schedule I – Change Control Documentation

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

13 Agreement and Acceptance

This SOW including the Master Purchase Agreement, Amendment to the Master
Purchase Agreement and constitutes the entire agreement between Sun and
Rainmaker with respect to this SOW; supersedes all other oral and written
representation, understandings or agreements related to this SOW, and may not be
amended except by the written mutual agreement of Sun and Rainmaker. This SOW
shall be effective upon the date set forth above as the effective date in the
preamble to this SOW.

 

Sun Microsystems, Inc.     Rainmaker Systems, Inc. By:  

/s/ Mary Beth Walker

    By:  

/s/ Steve Valenzuela

Title:  

Vice President – GBO

    Title:  

Chief Financial Officer

Date:   March 31, 2009     Date:   March 31, 2009

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Schedule A – Charges and Fees

This Schedule is effective as of April 1st 2009, and shall remain effective
until superseded by a subsequent Schedule, or as otherwise amended by mutual
agreement or the terms of Table A – Services Fee Schedule. For the Rainmaker
provided Services, Sun will pay Rainmaker the following amounts. All costs
incurred by Rainmaker in providing the Services are included in the Fees, unless
otherwise provided herein.

1. MONTHLY FEE

 

  1.1 Billable Transactions. The following activities and services are
considered Billable Services under this Statement of Work:

 

  1.2 Some evolution of this Statement of Work based upon daily interaction
between the parties is expected and minor modifications which will not impact
full compliance with the Statement of Work (including milestones) or fees due
under this Agreement may be mutually agreed to by the parties and need not be
achieved by a formal change mechanism or Change Order.

 

  1.3 Validation of Billable Services. Billable Services will be detailed and
validated in the weekly/monthly summary reports and conforms to all terms of
this Statement of Work.

 

  1.4 Fee Amounts. For Billable Services, Sun will pay Rainmaker in accordance
with Table A (Services Fee Schedule).

 

  1.5 Sun has the option of obtaining additional services under this SOW at any
time, subject to a Change Order signed by Sun and Rainmaker listing the
additional Service Sun desires, the pricing for such additional Service and any
other particulars necessary to deliver the additional optional Service as well
as any other items the parties deem appropriate to include. Different requests
made by Sun may include a blend of services outlined below to deliver the
desired solution. In the event Sun requires additional services or solutions
under a Change Order, the table below will serve as a standard price list for
the services identified below. The Parties will agree on actual implementation
schedule and associated fees which shall be set forth in a change order to this
SOW.

Table A: Services Fee Schedule ****

3. TRAINING FEES

All training costs subject to reimbursement shall be identified and detailed to
Sun for compensation within one (1) month of occurrence.

4. TRAVEL EXPENSES

Rainmaker is responsible for all travel expenses related to the delivery of
Services. In the event that Sun requests Rainmaker to travel for reasons outside
the normal course of service delivery, Rainmaker may request travel
reimbursement. In that case, travel costs will either be paid directly by Sun or
reimbursed to Rainmaker as actual costs.

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

5. MONTHLY INFRASTRUCTURE FEES

****

6. DETERMINATION OF FEES

****

 

[****]=Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.